793 F.2d 1290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ESTATE OF SHERRI M. ADAMS, Plaintiff-Appellant,v.CANTON, OHIO POLICE DEPARTMENT; RICHARD A. SHAFFER; STANLEYCMICH; FRANK J. BURNOSKY; THOMAS W. WYATT,Defendants-Appellees.
85-3518
United States Court of Appeals, Sixth Circuit.
5/6/86

AFFIRMED
N.D.Ohio
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO
BEFORE:  KRUPANSKY and WELLFORD, Circuit Judges; and PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff Estate (the plaintiff) of Sherri M. Adams, deceased (decedent), appealed the district court's dismissal of its civil rights action alleging wrongful death against defendants the Canton, Ohio Police Department, the city safety director, police chief, and mayor, and an individual police officer (collectively, the defendants).


2
The plaintiff Estate filed suit in the district court alleging that decedent was fatally injured in an automobile accident when a Canton police officer negligently pursued a traffic violator at a high rate of speed in an urban area, culminating in the suspect's collision with decedent's vehicle.  The plaintiff further alleged that the defendants were negligent in training and supervising of police officers in executing arrests and in operating motor vehicles at high speeds, which allegations formed the basis for asserted claims for relief under the Fourth, Fifth, Eighth, and Fourteenth Amendments and 42 U.S.C. Secs. 1983, 1985, and 1986.  The defendants filed an answer and motion to dismiss the plaintiff's complaint, which the district court granted, concluding that the plaintiff had failed to state a claim upon which relief could be granted pursuant to Fed.R.Civ.P. 12(b).


3
Having considered the record on appeal, the briefs, and the arguments of counsel, the judgment of the district court is AFFIRMED for the reasons expressed in the opinion of the district court.